Pannell, Judge.
This case is controlled by the ruling in Pasley v. State, 215 Ga. 768 (2) (113 SE2d 454), holding that an indictment for abandonment of a minor child under Code § 74-9902, as amended by the Act of 1956 (Ga. L. 1956, p. 800), which fails to allege whether the child is legitimate or illegitimate, is subject to special demurrer pointing out such defect. The indictment in the present case, being defective for this reason, the trial court erred in overruling the demurrer thereto, and all further proceedings in the case were nugatory.

Judgment reversed.


Nichols, P. J., and Eberhardt, J., concur.